By the court.

In this ease it is stated, that the pauper went under a contract made by his father to live with Stevenson. As nothing appears to the contrary, it is to be presumed. that the father is still living ; and there is nothing stated in the case, from which it can be inferred, that the pauper was emancipated before he a;rived at the age of twenty-one years. The question then to he decided is, whether an infant, having a father living, and not being emancipated, could gain a settlement by residence, under the Provincial act of Geo. I cap. 87, or under the statute of Feb. 15, 171)1, sec. 7, without being warned to depart ?
Wc are of opinion, that he could not. It is believed to have been always considered as settled in this slate, that an infant, not emancipated, could gain no settlement by iesi-dence under those statutes. 1 N. H. Rep. 264, Hancock vs. Hampstead.—12 Mass. Rep. 383, Somerset vs. Dighton.

Judgment for plaintiffs,